Oou/rt of Claims jurisdiction; limitation of actions.— Plaintiffs seek money damages as a result of the alleged violation of their Fifth Amendment rights to liberty and property. Plaintiffs assert that they are victims of the system of slavery which existed in the United States until its abolition *831in 1865 and, as a result, that they have suffered with respect to their cultural, economic, educational and social development, their deprivation being the result of defendant’s wrongful acts. On September 20, 1974 the court issued the following order:
Before CoweN, Chief Judge, Kashiwa and Bennett, Judges.
“This case comes before the court on defendant’s motion, filed April 29, 1974, for summary judgment. Plaintiffs’ claims are not only barred by the six-year statute of limitations, Japanese War Notes Claimants Ass’n of the Philippines, Inc. v. United States, 178 Ct. Cl. 630, 632, 373 F. 2d 356, 358 (1967); but the claims alleged are not within the general jurisdiction of this court, Eastport Steamship Corp. v. United States, 178 Ct. Cl. 599, 372 F. 2d 1002 (1967) . Upon consideration of defendant’s motion, together with the response in opposition thereto,
“it is ordered that defendant’s said motion for summary judgment, filed April 29, 1974, be and the same is allowed and plaintiffs’ petition is hereby dismissed.”